DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 3/14/22 is made.  
	Claims 1-17 are currently pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emini et al (US 2018/0099039) in view of Sievers et al (US 2012/0045479) and further in view of Scmitz et al (Macro-molecular Bio. 9(5): 506-514.2009) and Han et al (EP 3096786 B1; provided by Applicants).
	With respect to claim 1, Emini et al discloses a method for making a composition comprising a Streptococcus pneumoniae polysaccharide covalently linked to a carrier protein (Abstract- "immunogenic compositions comprising conjugated Streptococcus pneumoniae capsular saccharide antigen"; para [0058]- "the glycoconjugates of the invention comprise CRM197 as the carrier protein, wherein the capsular polysaccharide is covalently linked to CRM197"), the method comprising:

(a) providing a first dried composition comprising activated Streptococcus pneumoniae polysaccharides from one or more Streptococcus pneumoniae serotypes and a second dried composition comprising carrier protein (para [0957]- “activated polysaccharide was then lyophilized..Calculated amount of CRM197 protein was shell-frozen and lyophilized separately");

(b) separately reconstituting the first dried composition and the second dried composition in an organic solvent and mixing to provide a first homogenous solution comprising the one or more activated polysaccharides and a second homogenous solution comprising the carrier protein (para [0959}- "Lyophilized activated polysaccharide was reconstituted in anhydrous dimethyl sulfoxide (DMSO). Upon complete dissolution of polysaccharide, an equal amount of anhydrous DMSO was added to lyophilized CRM197 for reconstitution"; para [0029]-"previously lyophilized CRM197 was added and mixed thoroughly to obtain a homogenous solution”);

(c) combining the first solution with the second solution by mixing to produce a mixture (para [0961]- “Reconstituted activated polysaccharide was combined with reconstituted CRM197 in the reaction vessel (input ratio: 0.8:1), followed by mixing thoroughly to obtain a clear solution"); and

(d) adding a reducing agent to the mixture to produce a conjugate solution comprising a carrier protein conjugated to one or more polysaccharides of the Streptococcus pneumoniae serotype (para [0961]- "Reconstituted activated polysaccharide was combined with reconstituted CRM197 in the reaction vessel (input ratio: 0.8:1), followed by mixing thoroughly to obtain a clear solution before initiating the conjugation with sodium cyanoborohydride... Conjugation reaction was terminated by adding 2 MEq of sodium borohydride").
	However, Emini et al does not particularly exemplify mixing the homogenous solutions by Tee-mixing to produce a mixture.
	Sievers teaches the use of Tee-mixing for combining vaccine and carrier (para [0031]- "An aqueous solution is prepared to have 10% total dissolved solids... myo-inositol...leucine containing... HPV 16 capsid protein...Using a Bubble Dryer apparatus, this solution... room temperature in a low dead volume mixing tee"). Since Sievers teaches that the disclosed method results in great extent of mixing (para [0030)- “intimately mixed with carbon dioxide at 1200 psi in a low volume mixing tee"), it would have been obvious to one of ordinary skill in the art, to have combined the teachings of Emini with Sievers and optimize the method disclosed by Emini to have the solutions mixed using Tee mixing.
	Regarding instant claim 2, Emini in view of Sievers make obvious the method of claim 1, Pfizer further teaches wherein the first and second dried compositions are prepared by a sublimative drying process selected from lyophilization and radiant energy vacuum (REV) dehydration (para [0171]- "The activated polysaccharide and the carrier protein may be lyophilised").

	Regarding claim 5, Pfizer in view of Sievers make obvious the method of claim 1, and Pfizer further teaches wherein the first and second dried compositions are prepared by a sublimative drying process comprising lyophilization or radiant energy vacuum (REV) dehydration (para [0171]- "The activated polysaccharide and the carrier protein may be lyophilised") comprising providing a first aqueous solution comprising activated Streptococcus pneumoniae polysaccharides from one or more Streptococcus pneumoniae serotypes and a second aqueous solution comprising a carrier protein and a buffer (para [0830]- "CRM197 was diluted to 5 mg/mL with 10 mM phosphate buffered
0.9% NaCl pH 7 (PBS) and then made 0.1 M NaHCO"; para [0939]-[0941]- "Preparation of isolated Streptococcus pneumoniae serotype 15B polysaccharide Serotype 15B capsular polysaccharides ... Polysaccharide oxidation was carried out in 100 mM potassium phosphate buffer (pH 6.0) by sequential add..."; para [0957]- "activated polysaccharide was then lyophilized..Calculated amount of CRM197 protein
was shell-frozen and lyophilized separately"), wherein the second aqueous solutions comprise about 0.5 % (w/v) or more sucrose (para [0830]- "purified activated CRM197...then diluted with PBS to 5 mg/m... Sucrose was added to 5% wt/vol"), and subjecting the first and second aqueous solutions to the sublimative drying process to produce the first and second dried compositions (para [0171]- "The activated polysaccharide and the carrier protein may be lyophilised") but does not specify that the first solution comprise about 0.5% or more sucrose.
	However, Emini teaches that sugar is a cryoprotectant (para [0742}- “a cryoprotectant such as a sugar") and mixing activated polysaccharide with sucrose (para [0876)]- “activated polysaccharide is compounded with sucrose to a ratio of 25 grams of sucrose").
	Therefore, it would have been obvious to one of ordinary skill in the art, to have optimized the method to have the first solution with 0.5% or more sucrose, to achieve a desired stability using routine experimentation.
	Regarding claim 6, Emini in view of Sievers make obvious the method of claim 5, and Pfizer further teaches wherein the buffer is a Histidine, Succinate, MES, MOPS, HEPES, or Acetate buffer in a pH range of 5.0-7.0 (para [0743]- "the buffer is phosphate, succinate, histidine or citrate"; para (0746]- “preferably a pH of 5.8 to 6.0.").
	Regarding claim 7, Emini in view of Sievers make obvious the method of claim 5, and Pfizer further discloses wherein the buffer is a Phosphate or Citrate buffer in a pH range of 5.0-7.0 (para [0743]- "the buffer is phosphate, succinate, histidine or citrate"; para [0746)-“preferably a pH of 5.8 to 6.0.").
	Regarding claim 8, Emini in view of Sievers make obvious the method of claim 1, wherein the first compositions have a moisture content of less than 6% (para [0841]- "Moisture content of the lyophilized 33F...moisture content was adjusted by adding WFI to the 33F/DMSO solution to reach a moisture content of 0.2%"), but does not specify that the second dried composition has a moisture content of less than 6%. However, Emini discloses lyophilization of second solution (para [0957]- “activated  polysaccharide was then lyophilized..Calculated amount of CRM197 protein was shell-frozen and lyophilized separately"). 
	Therefore, it would have been obvious to one of ordinary skill in the art, to have used the teachings of Emini and optimize the moisture content of the dried composition, to achieve a desired shelf life and stability, including a moisture content less than 6%, using routine optimization.
	Regarding claim 9, Emini in view of Sievers make obvious the method of claim 1, and Emini further teaches wherein the organic solvent is dimethylsulfoxide (DMSO) (para [0959]- "Lyophilized activated polysaccharide was reconstituted in anhydrous dimethyl sulfoxide (DMSO). Upon complete dissolution of polysaccharide, an equal amount of anhydrous DMSO was added to lyophilized CRM197 for reconstitution”).
	Regarding claim 10, Emini in view of Sievers make obvious the method of claim 1, but do not teach wherein the reconstituting comprises eight minutes or less and the mixing comprises 120 minutes or less. However, Pfizer teaches mixing the organic solvent to achieve complete dissolution (para (0901]- "Lyophilized activated polysaccharide was reconstituted in anhydrous dimethyl sulfoxide (DMSO). Upon complete dissolution of polysaccharide"). 
	Therefore, it would have been obvious to one of ordinary skill in the art, to have used the teachings of Emini and optimize the method to have the reconstituting comprising eight minutes or less and mixing performed in 120 minutes or less, to achieve a desired level of reconstitution and mixing using routine experimentation.
	Regarding claim 11, Emini in view of Sievers make obvious the method of claim 1, and Emini further teaches wherein each conjugate solution comprises polysaccharide conjugated to the carrier protein at a ratio from about 0.6 to about 1.3 polysaccharide to carrier protein — on a weight to weight basis (para [0468]- "the saccharide to carrier protein ratio (w/w) is between 0.7 and 2.5. In further embodiments, the saccharide to carrier protein ratio (w/w) is between 0.8 and 1.5").
	Regarding claim 12, Emini in view of Sievers make obvious the method of claim 1, and Emini further teaches wherein the conjugate solution comprises a free polysaccharide amount that is less than about 15% of the total polysaccharide in the solution (para [0440]- "serotype 11A the glycoconjugate comprises less than 15% free saccharide, more preferably less than 10% free saccharide, and still more
preferably, less than 5% of free saccharide.”). 
	Regarding claim 13, Emini in view of Sievers make obvious the method of claim 1, and Pfizer further discloses wherein the one or more polysaccharides are obtained from a Streptococcus pneumoniae serotype is 15B (claim 1).
	Regarding claim 14, Emini in view of Sievers make obvious the method of claim 1, and Emini further discloses wherein the carrier protein is an inactivated bacterial toxoid selected from the group consisting of tetanus toxoid, diphtheria toxoid, pertussis toxoid, bacterial cytolysins or pneumolysin (para [0056)- "the capsular saccharides of the invention are conjugated to CRM197 protein"). 
	Regarding claim 15, Emini in view of Sievers make obvious the method of claim 12, and Emini further teaches wherein the inactivated bacterial toxoid is CRM197 (para [0056]- “the capsular saccharides of the invention are conjugated to CRM197 protein”). |
	Regarding claim 16, Emini in view of Sievers make obvious the method of claim 1, and Emini further discloses wherein the conjugate solution is sterile filtered (para [0174]- "glycoconjugates are sterile filtered").
	Regarding claim 17, Emini in view of Sievers make obvious the method claim 1, and Emini further teaches wherein the Streptococcus pneumoniae polysaccharide is activated by reacting with an oxidizing agent (para [0872]- “Oxidation of polysaccharide was initiated by the addition of sodium periodate solution").  
	However, Emini and Sievers do not particularly recite the reconstitution comprises eight minutes or less and the mixing 120 minute or less, these are result effective variables.  

	Han et al teaches making S.pneumoniae polysaccharide conjugates.  Paragraph [0078] teaches that DMSO may be used as the organic solvent for 1 hour to 60 hours.  Schmitz shows that the dissolution of polysaccharides in DMSO differs and that the mixing time is also variable.  Schmitz teaches that to overcome the degradation and retrogradation issues, dissolution of starch in polar organic solvents was investigated by various research groups. Dissolution of starch in dimethylacetamide requires heating at 150 °C for 1 h under stirring, which is expected to degrade the starch.  Dimethylsulfoxide (DMSO) has been shown to be a suitable solvent for starch since dissolution experiments carried out in mild conditions give clear and transparent dispersions which are stable for weeks.  Previous work has shown that dissolution equilibrium is reached within an hour under the chosen conditions for Sigma rice starch. 
	 Emini and Sievers do not particularly recite the reconstitution comprises eight minutes or less and the mixing 120 minute or less, these are result-effective variables.  Schmitz teaches that sometimes it only takes an hour.  It would have been prima facie obvious that depending on the specific organic solvent used, the mixing and reconstitution time will vary.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in the body of the instant claims that this time serves any particular purpose or solve any stated problem and the prior art teaches that these methods often vary according to the sample being used, the solvents being used and that the solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art.  
Response to Applicants’ arguments
	With respect to Applicants’ arguments:
Neither Emini nor Sievers teach or suggest a method to deter formation of beta-sheet mediated aggregation of the carrier protein (and therefore increase the yield of the conjugate). Emini discloses the composition are dissolved in DMSO teaches mixing the organic solvent to achieve complete dissolution ([0901]), but Emini does not teach or suggest prevention of the
irreversible beta-sheet mediated aggregation by reconstituted in DMSO in eight minutes or less and mixing of the first and compositions are in 120 minutes or less.

	These arguments are not commensurate in scope with the claims.  The claims do not even recite the use of DMSO, (with the exception of claim 9 which is addressed above), but allow for the use of any organic solvent and any protein carrier.  Additionally, the claim makes no mention of prevention of irreversible beta-sheet mediated aggregation and the time of 8 minutes to 2 hours is quite large which is consistent with what is taught in the amended prior art rejection above.


	

4.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Emini et al (US 2018/0099039) in view of Sievers et al (US 2012/0045479), as applied to clams 1, 2 and 5-17 above, and further in view of Bhambhani et al (US 2016/0252300 A1) , Schmitz et al (Macro-molecular Bio. 9(5): 506-514.2009) and Han et al (EP 3096786 B1; provided by Applicants).
.
The teachings of Emini and Sievers are set forth above.

	Regarding claim 3, Emini in view of Sievers make obvious the method of claim 2, but does not particularly exemplify wherein the sublimative drying process comprises freezing the first and second aqueous solutions in the form of cakes or lyosphere beads.
	Bhambhani teaches a method of sublimative drying process which comprises freezing compositions to form cakes or lyosphere beads (Abstract- “preparing dried pellets of biological materials are described. The pellets can have a substantially spherical shape and are prepared by freezing droplets of a liquid composition of a desired biological material on a solid surface followed by microwave vacuum
drying the frozen droplets."; para (0017]- “lyosphere"). Since Bhambhani teaches that the disclosed method produces lyospheres with high concentration of active ingredient and faster reconstitution (Abstract- "These methods are useful for preparing dried pellets having a high concentration of a desired biological material, in particular a therapeutic protein or vaccine, and which have a faster reconstitution time
than lyophilized powder cakes prepared"), it would have been obvious to one of ordinary skill in the art, to have combined the teachings of Emini in view of Sievers with Bhambhani and optimize the method disclosed by Emini in view of Sievers to have freezing the first and second aqueous solutions in the form of cakes or lyosphere beads.
	Regarding claim 4, Emini in view of Sievers make obvious the method of claim 2, but do not specify wherein the sublimative drying is bulk drying performed in a container selected from the group consisting of metal tray, plastic tray, plastic bag, and class I tubing vials.  Bhambhani teaches a method of sublimative drying process which comprises freezing compositions to form cakes or lyosphere beads (Abstract- "preparing dried pellets of biological materials are described. The pellets can have a substantially spherical shape and are prepared by freezing droplets of a liquid composition of a desired biological material on a solid surface followed by microwave vacuum drying the frozen droplets."; para (0017]- "lyosphere") and further teaches bulk processing performed in metal trays (para [0059]-"completion of drying, the dried pellets may be placed in a container for bulk storage, or aliquoted into desired end-use container. Bulk storage containers include, e.g., plastic trays, metal trays"). 
	Since Bhambhani teaches that the disclosed method produces lyospheres with
high concentration of active ingredient and faster reconstitution (Abstract- "These methods are useful for preparing dried pellets having a high concentration of a desired biological material, in particular a therapeutic protein or vaccine, and which have a faster reconstitution time than lyophilized powder cakes prepared"), it would have been obvious to one of ordinary skill in the art, to have combined the teachings of Emini in view of Sievers with Bhambhani and optimize the method disclosed by Emini in view of Sievers to have bulk drying performed in a container such as metal tray.
Emini and Sievers do not particularly recite the reconstitution comprises eight minutes or less and the mixing 120 minute or less, these are result-effective variables.  Schmitz teaches that sometimes it only takes an hour.  It would have been prima facie obvious that depending on the specific organic solvent used, the mixing and reconstitution time will vary.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific limitations recited in the body of the instant claims that this time serves any particular purpose or solve any stated problem and the prior art teaches that these methods often vary according to the sample being used, the solvents being used and that the solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art.  
Response to Applicants’ arguments
	With respect to Applicants’ arguments:
Neither Emini nor Sievers teach or suggest a method to deter formation of beta-sheet mediated aggregation of the carrier protein (and therefore increase the yield of the conjugate). Emini discloses the composition are dissolved in DMSO teaches mixing the organic solvent to achieve complete dissolution ([0901]), but Emini does not teach or suggest prevention of the
irreversible beta-sheet mediated aggregation by reconstituted in DMSO in eight minutes or less and mixing of the first and compositions are in 120 minutes or less.

	These arguments are not commensurate in scope with the claims.  The claims do not even recite the use of DMSO, (with the exception of claim 9 which is addressed above), but allow for the use of any organic solvent and any protein carrier.  Additionally, the claim makes no mention of prevention of irreversible beta-sheet mediated aggregation and the time of 8 minutes to 2 hours is quite large which is consistent with what is taught in the amended prior art rejection above.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/049,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both patents describe methods for making a composition comprising a S.pneumoniae polysaccharide covalently linked to a carrier and while co-pending claim 1 does not specifically recite “Tee-mixing” the scope of the claim encompasses such.  Both the instant application and the co-pending application describe a first composition with an activated S.pneumoniae polysaccharide and a second composition with the carrier protein.  Both sets of claims describe a method wherein the first and second lyosphere compositions are prepared by a sublimative drying process selected from lyophilization and radiant energy vacuum (REV) dehydration comprising providing a first aqueous solution comprising activated Streptococcus pneumoniae polysaccharides from one or more Streptococcus pneumoniae serotypes and a second aqueous solution comprising a carrier protein and a buffer, wherein the first and second aqueous solutions comprise about 0.5 % or more sucrose, and subjecting the first and second aqueous solutions to the sublimative drying process to produce the first and second lyosphere compositions.  Accordingly the scope of the claims are not patentably distinct from one another.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/20/22